DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated September 8th, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, 11-13, 15, and 19 of U.S. Patent No. US 10,962,857 B2 in view of Strong et al (US 2014/0340731 A1). 

The following is an obviousness analysis for the instant application, note the bold/underlined language in the “Instant Application” column is the language not present in US 10,962,857 B2 and will be explained in the “Explanation” column accordingly:

Instant Application: 17/161,209
U.S. Patent No. 10,962,857 B2
Explanation for obviousness using Strong et al (US 2014/0340731 A1) where necessary. 
1. An electrochromic structure, comprising: a substrate; a first filament in the substrate extending in a direction substantially parallel to a thickness of the substrate; an electrochromic stack on the substrate, wherein the electrochromic stack comprises: a transparent conductive layer including a first portion and a second portion spaced apart from the first portion; and an electrochromic layer disposed over the first portion and the second portion of the transparent conductive layer; a first bus bar disposed on the first portion of the transparent conductive layer; a second bus bar disposed on the second portion of the transparent conductive layer.









2. The electrochromic structure of claim 1, comprising a filament pattern comprising a plurality of filaments including the first filament, each filament extending in a direction substantially parallel to the thickness of the substrate.  

3. The electrochromic structure of claim 2, wherein the filament pattern comprises filaments having an aspect ratio of length to width of at least 10:1 and at most 3000:1.  

4. The electrochromic structure of claim 2, wherein the filament pattern comprises at least one filament having a length smaller than the thickness of the substrate.  

5. The electrochromic structure of claim 2, wherein the plurality of filaments comprise a set of filaments orientated adjacent to an edge of the substrate.  


6. The electrochromic structure of claim 2, comprising a plurality of filament patterns, each including a plurality of filaments extending in a direction substantially parallel to the thickness of the substrate.  


7. The electrochromic structure of claim 1, wherein the electrochromic structure comprises one or more solid-state electrochemical device.  

8. The electrochromic structure of claim 1, wherein the electrochromic stack further comprises an ion storage layer, an ion conductive layer, or any combination thereof overlying the transparent conductive layer.  

9. The electrochromic structure of claim 1, wherein the transparent conductive layer is the first transparent conductive layer, wherein the electrochromic structure comprises a second transparent conductive layer overlying the ion storage layer, the ion conductive layer, or the combination thereof.  

10. The electrochromic structure of claim 1, wherein the substrate comprises glass, sapphire, aluminum oxynitride, spinel, or a transparent polymer.  

11. An insulated glass unit, comprising: an electrochromic device comprising an electrochromic stack on a substrate, wherein the electrochromic stack comprises: a transparent conductive layer; an electrochromic layer disposed over the transparent conductive layer; and a first bus bar disposed on a first portion of the transparent conductive layer; a second bus bar disposed on a second portion of the transparent conductive layer, wherein the first portion of the transparent conductive layer is spaced apart from the second portion of the transparent conductive layer; and wherein the substrate comprises an edge, wherein at least a portion of the edge is defined by a plurality of channels that are spaced apart from one another extending substantially along a thickness of the substrate.  







12. The insulated glass unit of claim 11, further comprising an edge protection applied to the edge of the substrate, wherein the edge protection comprises a polymer, a metal, a composite material, or a combination thereof.  

13. The insulated glass unit of claim 11, wherein the first busbar is spaced apart from the edge, wherein a distance between the edge and the first busbar is at least 1 mm.  

14. The insulated glass unit of claim 11, further comprising an outer substrate and an interlayer disposed between the outer substrate and the electrochromic device.  

15. The insulated glass unit of claim 14, further comprising a solar control film disposed between the interlayer and the outer substrate.  

16. The insulated glass unit of claim 11, wherein the electrochromic device is solid-state.  

17. The insulated glass unit of claim 11, wherein the substrate comprises more than one edge, wherein at least a portion of one other edge is defined by a plurality of channels that are spaced apart from one another extending substantially along the thickness of the substrate.  

18. A method, comprising: removing a portion of an electrochromic stack from a substrate, wherein the electrochromic stack comprises a transparent conductive layer and an electrochromic layer disposed over the transparent conductive layer; disposing a first bus bar on a first portion of the transparent conductive layer; disposing a second bus bar on a second portion of the transparent conductive layer, wherein the first portion of the transparent conductive layer is spaced apart from the second portion of the transparent conductive layer; and forming a first filament in the substrate extending in a direction substantially parallel to a thickness of the substrate.  














19. The method of claim 18, wherein forming the filament is performed by applying a pulse of laser energy to the substrate.  

20. The method of claim 18, comprising applying a thermal treatment to the substrate to separate a portion of the substrate from a remaining portion of the substrate.   

1. An electrochromic structure, comprising: a substrate; a first filament in the substrate extending in a direction substantially parallel to a thickness of the substrate; an electrochromic stack on the substrate, wherein the electrochromic stack comprises: a transparent conductive layer including a first portion and a second portion spaced apart from the first portion; and an electrolyte layer         disposed over the first portion and the second portion of the transparent conductive layer; a first bus bar disposed on the first portion of the transparent conductive layer; a second bus bar disposed on the second portion of the transparent conductive layer; and an electrochromic residue on the substrate, wherein the residue comprises a composition of the transparent conductive layer and is spaced apart from the electrochromic stack by a distance.


2. The electrochromic structure of claim 1, comprising a filament pattern comprising a plurality of filaments including the first filament, each filament extending in a direction substantially parallel to the thickness of the substrate.
3. The electrochromic structure of claim 1, wherein the first filament has an aspect ratio of length to width of at least 10:1 and at most 3000:1.
4. The electrochromic structure of claim 2, wherein the filament pattern comprises at least one filament having a length smaller than the thickness of the substrate.
6. The electrochromic structure of claim 2, wherein the plurality of filaments comprise a set of filaments orientated adjacent to an edge of the substrate.

9. The electrochromic structure of claim 2, comprising a plurality of filament patterns, each including a plurality of filaments extending in a direction substantially parallel to the thickness of the substrate.























11. An insulated glass unit, comprising: an electrochromic structure comprising an electrochromic stack on a substrate, wherein the electrochromic stack comprises: a transparent conductive layer; an electrolyte layer         disposed over the transparent conductive layer; and a first bus bar disposed on a first portion of the transparent conductive layer; a second bus bar disposed on a second portion of the transparent conductive layer, wherein the first portion of the transparent conductive layer is spaced apart from the second portion of the transparent conductive layer; and wherein the substrate comprises: a cut edge including a plurality of spaced-apart channels extending substantially along a thickness of the substrate.





12. The insulated glass unit of claim 11, further comprising an edge protection applied to the edge of the substrate, wherein the edge protection comprises a polymer, a metal, a composite material, or a combination thereof.






















13. A method, comprising: removing a portion of an electrochromic stack from a substrate, wherein the electrochromic stack comprises a transparent conductive layer and an electrolyte layer         disposed over the transparent conductive layer; disposing a first bus bar on a first portion of the transparent conductive layer; disposing a second bus bar on a second portion of the transparent conductive layer, wherein the first portion of the transparent conductive layer is spaced apart from the second portion of the transparent conductive layer; and forming a first filament in the substrate extending in a direction substantially parallel to a thickness of the substrate.









15. The method of claim 13, wherein forming the filament is performed by applying a pulse of laser energy to the substrate.
19. The method of claim 13, comprising applying a thermal treatment to the substrate to separate a portion of the substrate from a remaining portion of the substrate.
Claim 1 of U.S. Patent No. 10,962,857 B2 teaches all of the elements of claim 1 of the instant application as shown to the left, except for the recitation of an electrochromic layer instead of an electrolyte layer as indicated.
However, in an analogous electrochromic field of endeavor Strong teaches the use of an electrochromic layer and an electrolyte layer in an electrochromic stack (See, e.g., EC stack 125 in Fig. 1A & paragraph [0044] which explains this). 

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the instant application to include an electrochromic layer in the electrochromic stack for the purpose of optimizing the transmittance of the device (Note that an electrochromic stack necessarily contains an electrolyte layer and electrochromic layer which work together to alter transmittance in the device as the electrolyte layer passes ions to the electrochromic layer during use, and so this modification would allow the device to modulate light output).










































































Claim 11 of U.S. Patent No. 10,962,857 B2 teaches all of the elements of claim 11 of the instant application as shown to the left, except for the recitation of an electrochromic layer instead of an electrolyte layer as indicated.

However, in an analogous electrochromic field of endeavor Strong teaches the use of an electrochromic layer and an electrolyte layer in an electrochromic stack (See, e.g., EC stack 125 in Fig. 1A & paragraph [0044] which explains this). 

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the instant application to include an electrochromic layer in the electrochromic stack for the purpose of optimizing the transmittance of the device (Note that an electrochromic stack necessarily contains an electrolyte layer and electrochromic layer which work together to alter transmittance in the device as the electrolyte layer passes ions to the electrochromic layer during use, and so this modification would allow the device to modulate light output).












































Claim 13 of U.S. Patent No. 10,962,857 B2 teaches all of the elements of claim 18 of the instant application as shown to the left, except for the recitation of an electrochromic layer instead of an electrolyte layer as indicated.

However, in an analogous electrochromic field of endeavor Strong teaches the use of an electrochromic layer and an electrolyte layer in an electrochromic stack (See, e.g., EC stack 125 in Fig. 1A & paragraph [0044] which explains this). 

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the instant application to include an electrochromic layer in the electrochromic stack for the purpose of optimizing the transmittance of the device (Note that an electrochromic stack necessarily contains an electrolyte layer and electrochromic layer which work together to alter transmittance in the device as the electrolyte layer passes ions to the electrochromic layer during use, and so this modification would allow the device to modulate light output).










Regarding claims 7-10 and 13-17, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                    

/MARIN PICHLER/Primary Examiner, Art Unit 2872